          Case 3:17-cv-00128-KRG Document 35 Filed 01/15/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF PENNSYLVANIA
 --------------------------------------------------    x
 DUANE S. SAPAR,                                       :
                                                       :
            Plaintiff,                                 :   Civil Action No. 3:17-cv-128
                                                       :
                            v.                         :   Judge Kim R. Gibson
                                                       :
 PENNSYLVANIA DEPARTMENT                               :   Electronically Filed
 OF MILITARY AND VETERANS                              :
 AFFAIRS,                                              :
                                                       :
            Defendant.                                 :
                                                       :
 --------------------------------------------------    x

                      STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties to the above-captioned civil action, by their undersigned counsel and pursuant

to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate to the dismissal

with prejudice of this civil action. Each party will bear its own fees and costs.



                                           Respectfully submitted,



 /s/Joseph H. Chivers                                 /s/Michael E. Kennedy
 Joseph H. Chivers, Esq.                              Michael E. Kennedy, Esquire
 jchivers@employmentrightsgroup.com                   mkennedy@attorneygeneral.gov
 THE EMPLOYMENT RIGHTS GROUP                          Deputy Attorney General
 First & Market Building                              Pennsylvania Office of Attorney General
 100 First Avenue, Suite 650                          1251 Waterfront Place
 Pittsburgh, PA 15222                                 Pittsburgh PA 15222
 Tel.: (412) 227-0763                                 Tel: (412) 565-7495

 Counsel for Plaintiff                                Counsel for Defendant
 Duane Sapar                                          PA Department of Military and Veterans
                                                      Affairs
